DETAILED ACTION
This Office Action is in response to the application filed on 19 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-5 appear to recite composition ratios or percentages, but do not appear to recite what the composition material is (i.e. a composition x of a specific material). For the purposes of examination, the recited composition ratio will be interpreted as one of aluminum.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazraehno et al. (US 10,510,916 B2; hereinafter Mazraehno) in view of Barlow (US 2014/0367695 A1; hereinafter Barlow).
In regards to claim 1, Mazraehno teaches a method for manufacturing an AlGaN unipolar carrier solar-blind ultraviolet detector, comprising: 
providing a substrate (1) for growing a nitride material (col. 8/lns. 61-62); 
growing an AlN template (31) on the substrate (col. 9/lns. 52-54); 
growing n-AlxGa1-xN (21) on the AlN template, where x>=0.45 (col. 9/lns. 17-29); 
growing i-AlyGa1-yN (23) on the n-AlxGa1-xN, where y>x (col. 9/lns. 17-29); 
growing p-AlzGa1-zN (22) on the i-AlyGa1-yN, where 0.45<=z<y (col. 9/lns. 17-29); 
growing p-GaN (25) on the p-AlzGa1-zN (col. 9/lns. 37-41); 
etching (e.g. fig. 1: evidenced by (2); col. 8/lns. 61-64) a photosensitive mesa of the AlGaN unipolar carrier solar-blind (col. 4/lns. 32-38) ultraviolet detector on a wafer formed after the above operations are completed; 
etching a ring-shaped channel (evidenced in fig. 1B; col. 10/lns. 1-16) in the photosensitive mesa that reaches the i-AlyGa1-yN layer; and
etching the p-GaN layer (evidenced in fig. 1B; col. 10/lns. 1-16) surrounded by the ring-shaped channel on the photosensitive mesa with the ring-shaped channel, reaching the p-AlzGa1-zN layer. 
Mazraehno appears to be silent as to, but does not preclude, the limitations of plating an n-electrode around the etched photosensitive mesa and performing rapid thermal annealing; and plating a p-electrode on the p-GaN layer outside the ring-shaped channel of the photosensitive mesa around which the n-electrode is plated, and performing rapid thermal annealing. Barlow teaches the limitations of plating an n-electrode around the etched photosensitive mesa and performing rapid thermal annealing; and plating a p-electrode on the p-GaN layer outside the ring-shaped channel of the photosensitive mesa around which the n-electrode is plated, and performing rapid thermal annealing [0031]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mazraehno with the aforementioned limitations taught by Barlow to use a standard electrode plating process (Barlow [0031]).
In regards to claim 2, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein in the operation of providing the substrate for growing the nitride material, the substrate is selected from sapphire or AlN (col. 8/lns. 64-65).
In regards to claim 3, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein in the operation of growing n-AlxGa1-xN (21) (col. 9/lns. 17-29) on the AIN template (31) (col. 9/lns. 52-54) where x>=0.45, and a doping concentration greater than 5e18cm-3 (col. 11/lns. 28-40).
The combination of Mazraehno and Barlow appears to be silent as to the limitation of a thickness of 300nm and a composition of 0.45; however, Mazraehno teaches the steps of adjusting the thickness of doped layers and the composition of said layers to affect the electrical characteristics of a p-i-n diode (col. 9/lns. 13-17, col. 11/lns. 28-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation of a composition of 0.45, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 4, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein in the operation of growing i-AlyGa1-yN (23) (col. 9/lns. 17-29) on the n-AlxGa1-xN (21) (col. 9/lns. 17-29) where y>x, the i-AlyGa1-yN has a thickness of 200 to 300nm (col. 11/lns. 28-40), with unintentional doping (col. 11/lns. 28-40: evidenced by the layer being intrinsic).
The combination of Mazraehno and Barlow appears to be silent as to the limitation of a composition of 0.6; however, Mazraehno teaches the steps of adjusting the thickness of doped layers and the composition of said layers to affect the electrical characteristics of a p-i-n diode (col. 9/lns. 13-17, col. 11/lns. 28-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation of a composition of 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 5, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein in the operation of growing p-AlzGa1-zN (22) (col. 9/lns. 17-29) on the i-AlyGa1-yN (21) (col. 9/lns. 17-29), the p-AlzGa1-zN has a thickness of 10 to 50nm (col. 11/lns. 28-40), and a doping concentration greater than 2e18cm3 (col. 11/lns. 28-40).
The combination of Mazraehno and Barlow appears to be silent as to the limitation of a composition of 0.45; however, Mazraehno teaches the steps of adjusting the thickness of doped layers and the composition of said layers to affect the electrical characteristics of a p-i-n diode (col. 9/lns. 13-17, col. 11/lns. 28-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation of a composition of 0.45, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 6, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein in the operation of growing p-GaN (25) (col. 9/lns. 37-41) on the p-AlzGa1-zN (22) (col. 9/lns. 17-29), the p-GaN has a doping concentration greater than 5e18cm-3 (col. 11/lns. 28-40).
The combination of Mazraehno and Barlow appears to be silent as to the limitation of a thickness of 50-150nm; however, Mazraehno teaches the steps of adjusting the thickness of doped layers and the composition of said layers to affect the electrical characteristics of a p-i-n diode (col. 9/lns. 13-17, col. 11/lns. 28-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation of a thickness of 50-150nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 7, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Barlow further teaches the limitations wherein in the operation of plating the n-electrode around the etched photosensitive mesa and performing rapid thermal annealing, the n-electrode is selected from Ti, Al, Ni, or Au ([0031]: nickel plating). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mazraehno with the aforementioned limitations taught by Barlow to use a standard electrode plating process (Barlow [0031]).
In regards to claim 8, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Barlow further teaches the limitations wherein in the operation of plating the p-electrode on the p-GaN layer outside the ring-shaped channel of the photosensitive mesa around which the n-electrode is plated and performing rapid thermal annealing, the p-electrode is selected from Ni or Au ([0031]: nickel plating). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mazraehno with the aforementioned limitations taught by Barlow to use a standard electrode plating process (Barlow [0031]).
In regards to claim 9, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the AlN template is grown on the substrate by a growing method comprising metal organic chemical vapor deposition (MOCVD), molecular beam epitaxy (MBE), or hydride vapor phase epitaxy (HVPE) (col. 6/lns. 24-46).
In regards to claim 10, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the AIN template is grown on the substrate (col. 7/lns. 49-56).
The combination of Mazraehno and Barlow appears to be silent as to the limitation of a growth temperature of 1300°C; however, Mazraehno teaches the step of optimizing the growth conditions of a layer to optimize the lattice parameters of the layer (col. 7/lns. 49-56). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation of a thickness of a growth temperature of 1300°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 11, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the operation of growing n-AlxGa1-xN on the AlN template comprises growing an epitaxial layer of n-AlxGa1-xN on the AlN template by an epitaxial method MOCVD or MBE (col. 6/lns. 24-46, col. 7/lns. 49-56).
In regards to claim 12, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the operation of growing i-AlyGa1-yN on the n-AlxGa1-xN comprises growing an epitaxial layer of i-AlyGa1-yN on the n-AlxGa1-xN epitaxial layer by a growing method MOCVD or MBE (col. 6/lns. 24-46, col. 7/lns. 49-56).
In regards to claim 13, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the operation of growing p-AlzGa1-zN on the i-AlyGa1-yN comprises growing an epitaxial layer of p-AlzGa1-zN on the i-AlyGa1-yN epitaxial layer by a growing method MOCVD or MBE (col. 6/lns. 24-46, col. 7/lns. 49-56).
In regards to claim 14, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations wherein the operation of growing p-GaN on the p-AlzGa1-zN comprises growing an epitaxial layer of p-GaN on the p-AlzGa1-zN epitaxial layer by a growing method MOCVD or MBE (col. 6/lns. 24-46, col. 7/lns. 49-56).
In regards to claim 20, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. Mazraehno further teaches the limitations of an AlGaN unipolar carrier solar-blind ultraviolet detector that is manufactured using the method of claim 1 (e.g. fig. 1).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazraehno and Barlow as applied to claim 1 above, in view of Tsuji (US 2016/0172530 A1; hereinafter Tsuji).
In regards to claim 15, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. The combination of Mazraehno and Barlow appears to be silent as to, but does not preclude, the limitations wherein the operation of etching the photosensitive mesa of the detector on the wafer comprises etching the photosensitive mesa of the detector on the wafer using inductively coupled plasma (ICP) etching technology, with a mesa etching gas of Cl2 and BCl3, and an etched depth that reaches n-AlxGa1-xN layer, wherein the etched depth is determined by an etching duration. Tsuji teaches the limitations wherein the operation of etching the photosensitive mesa of the detector on the wafer comprises etching the photosensitive mesa of the detector on the wafer using inductively coupled plasma (ICP) etching technology, with a mesa etching gas of Cl2 and BCl3, and an etched depth that reaches n-AlxGa1-xN layer, wherein the etched depth is determined by an etching duration [0041-0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mazraehno and Barlow with the aforementioned limitations taught by Tsuji to form a mesa photodetector (Tsuji [0041]).
In regards to claim 16, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. The combination of Mazraehno and Barlow appears to be silent as to, but does not preclude, the limitations wherein the operation of etching the ring-shaped channel in the photosensitive mesa that reaches the i-AlyGa1-yN layer comprises etching the ring-shaped channel in the photosensitive mesa using inductively coupled plasma (ICP) etching technique, with an etching gas of Cl2 and BCl3, and an etched depth reaches the i-AlyGa1-yN. Tsuji teaches the limitations wherein the operation of etching the ring-shaped channel in the photosensitive mesa that reaches the i-AlyGa1-yN layer comprises etching the ring-shaped channel in the photosensitive mesa using inductively coupled plasma (ICP) etching technique, with an etching gas of Cl2 and BCl3, and an etched depth reaches the i-AlyGa1-yN [0041-0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mazraehno and Barlow with the aforementioned limitations taught by Tsuji to form a mesa photodetector (Tsuji [0041]).
In regards to claim 17, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. The combination of Mazraehno and Barlow appears to be silent as to, but does not preclude, the limitations wherein the operation of etching the p-GaN layer surrounded by the ring-shaped channel on the photosensitive mesa with the ring-shaped channel comprises etching the p-GaN layer surrounded by the ring-shaped channel in the photosensitive mesa with the ring-shaped channel using inductively coupled plasma (ICP) etching technique, with an etching gas of Cl2 and BCl3, and an etched depth that reaches the p-AlzGa1-zN. Tsuji teaches the limitations wherein the operation of etching the p-GaN layer surrounded by the ring-shaped channel on the photosensitive mesa with the ring-shaped channel comprises etching the p-GaN layer surrounded by the ring-shaped channel in the photosensitive mesa with the ring-shaped channel using inductively coupled plasma (ICP) etching technique, with an etching gas of Cl2 and BCl3, and an etched depth that reaches the p-AlzGa1-zN [0041-0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mazraehno and Barlow with the aforementioned limitations taught by Tsuji to form a mesa photodetector (Tsuji [0041]).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazraehno and Barlow as applied to claim 1 above, in view of Guo et al. (US 2014/0225472 A1; hereinafter Guo).
In regards to claim 18, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. The combination of Mazraehno and Barlow appears to be silent as to, but does not preclude, the limitations wherein the operation of plating the n-electrode around the etched photosensitive mesa and performing rapid thermal annealing comprises creating an electrode forming area on the n-AlxGa1-xN layer by photolithography, and depositing an n-AlxGa1-xN ohmic contact electrode metal by means of vacuum evaporation or magnetron sputtering. Guo teaches the limitations wherein the operation of plating the n-electrode around the etched photosensitive mesa and performing rapid thermal annealing comprises creating an electrode forming area on the n-AlxGa1-xN layer by photolithography, and depositing an n-AlxGa1-xN ohmic contact electrode metal by means of vacuum evaporation or magnetron sputtering (Guo e.g. claim 8). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mazraehno and Barlow with the aforementioned limitations taught by Guo to have a cost-effective manufacturing process (Guo [0025]).
In regards to claim 19, the combination of Mazraehno and Barlow teaches the limitations discussed above in addressing claim 1. The combination of Mazraehno and Barlow appears to be silent as to, but does not preclude, the limitations wherein the operation of plating the p-electrode on the p-GaN layer outside the ring-shaped channel of the photosensitive mesa around which the n-electrode is plated and performing rapid thermal annealing comprises creating an electrode forming area on the p-GaN epitaxial layer outside the ring-shaped isolation channel by photolithography, and depositing a p-GaN ohmic contact electrode metal by means of vacuum evaporation or magnetron sputtering. Guo teaches the limitations wherein the operation of plating the p-electrode on the p-GaN layer outside the ring-shaped channel of the photosensitive mesa around which the n-electrode is plated and performing rapid thermal annealing comprises creating an electrode forming area on the p-GaN epitaxial layer outside the ring-shaped isolation channel by photolithography, and depositing a p-GaN ohmic contact electrode metal by means of vacuum evaporation or magnetron sputtering (Guo e.g. claim 8). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mazraehno and Barlow with the aforementioned limitations taught by Guo to have a cost-effective manufacturing process (Guo [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812